Citation Nr: 1736780	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-30 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to a rating in excess of 60 percent for service-connected xerosis with a history of ichthyosis vulgaris. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Reid, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from September 1978 to November 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ granted service connection for xerosis with a history of ichthyosis vulgaris and assigned an initial 30 percent rating, effective January 7, 2011.  Subsequently, in an August 2013 rating decision the Veteran's xerosis was increased to 60 percent disabling, effective January 7, 2011. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a May 2017 videoconference hearing.  A transcript of that hearing is of record. 

The Board took jurisdiction of the issue of entitlement to a TDIU following the May 2017 brief submitted by the Veteran and his representative, pursuant to Rice v. Shinseki, which noted that a TDIU claim cannot be considered separate and apart from an increased rating claim, but rather as part of a claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447 (2009).  

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

At the hearing, the Veteran testified to clothing damage due to use of topical creams to treat his service-connected skin disorder.  The Veteran is hereby reminded of his right to file a claim for a clothing allowance which requires the submission of a formal claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a 100 percent schedular rating for his service-connected skin condition.  The record reflects that the Veteran's skin disorder is treated with near-constant ultraviolet-B light (UVB) treatments due to generalized involvement of the skin.  Thus, a 100 percent rating would be warranted if there are systemic manifestations (such as fever, weight loss, and hypoproteinemia).  38 C.F.R. § 4.118, Diagnostic Code 7817.  The record does demonstrate that the Veteran experienced weight loss during the appeal period, and he testified to fevers.  The Board requires competent opinion as to whether the Veteran's skin disorder involves systemic manifestations (such as fever, weight loss, and hypoproteinemia).

The issue of entitlement to TDIU is inextricably intertwined with the increased rating claim for the Veteran's service-connected skin disorder.  As such, the Board defers consideration of the TDIU claim at this time.  See Green v. West, 11 Vet. App. 472 (1998) (holding that, if a 100 percent schedular rating is granted, a Veteran is not also entitled to TDIU for the same period).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify when the Veteran first began VA treatment, and associate with the claims folder complete VA treatment records (it appears that some time periods may have been limited to dermatology visitations).

2.  Thereafter, afford the Veteran VA examination to determine whether his service-connected skin disorder involves systemic manifestations (such as fever, weight loss, and hypoproteinemia).  The claims folder must be reviewed by the examiner.

Following examination and review of the claims folder, provide opinion as to whether it is at least as likely as not that the Veteran's skin disorder, including the effects of systemic treatments, involves systemic manifestations such as fever, weight loss, and hypoproteinemia.  The examiner is requested to provide specific rationale concerning the etiology of the documented weight loss and the Veteran's description of treatment for fevers.  Any doubt as to the etiology of weight loss, fevers, etc., if present, should be resolved in the Veteran's favor.  

If the Veteran does not report for VA examination, the AOJ should obtain an opinion based upon record review.

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

